Citation Nr: 1231590	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  04-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from September 19, 1996, to October 21, 2007; in excess of 50 percent from October 22, 2007, to February 1, 2012; and in excess of 70 percent from February 2, 2012.  

2.  Entitlement to a total disability rating for compensation due to individual unemployability (TDIU), prior to February 2, 2012.  

3.  Entitlement to a TDIU, from February 2, 2012.

(Any issue on appeal for which the below noted attorney has not been retained for representation is addressed in a separate, but concurrently issued decision of the Board.) 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  This matter, as well as the issue of entitlement to an earlier effective date for service connection for PTSD, were most recently before the Board in April 2009, when the Board assigned an effective date of September 19, 1996, for service connection for PTSD and remanded the question of the initial ratings to be assigned for additional action.  On remand, the RO by its rating decision of March 2012 increased the initial rating for PTSD from 50 percent to 70 percent, effective from February 2, 2012.  Following the RO's attempts to complete the requested actions, the case has been returned to the Board for further review.  

The issue of entitlement to a TDIU has been raised during the pendency of the Veteran's appeal.  Notice is taken that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Action of the RO in June 2010 denied the Veteran's TDIU entitlement.  

Notice is taken that the Veteran is represented by a private attorney of his choice only as to the matters addressed in this decision/remand.  A separate Board decision involving any other matters of the Veteran pending before the Board for which the aforementioned private attorney has not been retained by the Veteran, to represent his interests, is addressed in a separate decision of the Board.  

The issues of the initial rating or ratings to be assigned for PTSD, as well as entitlement to a TDIU prior to February 2, 2012, are REMANDED directly to the RO based on the Veteran's representation by a private attorney.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include PTSD and dysthymia, evaluated as 70 percent disabling; degenerative joint disease of the right shoulder, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and hearing loss, evaluated as noncompensable; a combined disability rating of 80 percent has been assigned from February 2, 2012.  

2.  The Veteran has an eleventh grade education with subsequent award of a general equivalency diploma (GED); his past work experience was primarily as a factory and foundry laborer, with all work ceasing in 1993. 

3.  From February 2, 2012, the Veteran's service-connected disabilities, alone, preclude him from engaging and retaining substantially gainful employment, consistent with his education and work history. 


CONCLUSION OF LAW

The criteria for assignment of a TDIU, from February 2, 2012, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  In the instant decision the Board does not deny any benefit sought. Hence, even if there were a defect in notice or some failure on the part of VA to assist the Veteran, he has not been prejudiced by such failure at this time.  There is therefore no need to undertake a discussion as to whether VA has met its obligation in this regard. 

In this appeal, the Veteran argues that he is entitled to a TDIU, citing the severity of his multiple service-connected disabilities and their functional limitations.  While noting the existence of evidence contraindicating entitlement, the Board concurs that the record is at least in relative equipoise as to the Veteran's unemployability due solely to service-connected disablement from February 2, 2012.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of the veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. 

In the matter at hand, service connection has been established for PTSD and dysthymia, evaluated as 70 percent disabling; degenerative joint disease of the right shoulder, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and hearing loss, evaluated as 0 percent disabling.  A combined schedular disability evaluation of 80 percent has been assigned from February 2, 2012.  

Hence, as of February 2012 and thereafter, the schedular requirements of 38 C.F.R. § 4.16(a) are met.  The question thus presented is whether the Veteran is shown to have been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  And, as indicated above, the Board so finds. 

Information now of record is to the effect that the Veteran has an eleventh grade education with receipt of a GED and prior work experience primarily as a factory laborer, with all full-time employment reportedly ceasing in 1993. 

The fact that the Veteran's service-connected disabilities have been evaluated in combination as 80 percent disabling signifies recognition by VA that there is present resulting disability and a corresponding industrial impairment.  See 38 C.F.R. § 4.1.  Such ratings, however, are not dispositive of the question of whether service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), the following was noted: 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Here, the assigned 70 percent rating for PTSD and dysthymia marks the existence of significant deficiencies in all phases of daily life, including work or school, family relations, judgment, thinking, and mood.  The Veteran's remaining ability to work is further compromised by impairment in movement of the shoulder, as well as an inability to hear and communicate well.  The Board acknowledges the evidence of record contraindicating entitlement, including the opinions offered in conjunction with recent VA medical examinations; but the focus of each of those VA examiners was primarily directed to the particular disorder being evaluated, without adequately affording consideration of the combined effect of all service-connected disabilities.  For example, a VA general medical examination that was conducted in early 2012 yielded a medical opinion that service-connected disabilities did not support unemployability, and that the Veteran could perform most clerical tasks, but without specific reference to service-connected disablement other than the right shoulder or any consideration the Veteran's educational and vocational attainments as limiting certain classes of jobs or job tasks.  

It is noted, too, that the Social Security Administration (SSA) awarded disability benefits to the Veteran, finding that his permanent and total disablement began in August 1994.  The RO in denying TDIU entitlement has relied on the SSA's purported finding of entitlement based solely on carpal tunnel syndrome and a right shoulder disorder.  While those entities are listed on the Disability Determination and Transmittal document of May 1997, the March 1997 decision of the SSA Administrative Law Judge (ALJ) clearly indicates that the disabilities listed on the transmittal were incomplete and the RO's reliance on that transmittal is therefore misplaced.  Actually, the ALJ references multiple severe impairments, among which are the Veteran's right shoulder and depressive disorders, as well as various nonservice-connected disorders, but it was the ALJ's finding that the principal impairment was psychological in nature and productive of work-related deterioration or decompensation on one or more occasions.  

The medical evidence denotes the depth and breadth of the functional limitations associated with the Veteran's service-connected disabilities, which affect both his physical and mental faculties.  Based thereon, and in view of the Veteran's limited educational background and vocational experience, it is concluded that he is unemployable based solely on his multiple service-connected disabilities from February 2, 2012.  To that extent, the benefit sought is granted. 

ORDER

Entitlement to a TDIU, from February 2, 2012, is granted, subject to applicable law governing the payment of monetary benefits. 


REMAND

By its April 2009 remand, the Board directed the RO to undertake initial consideration of the issue of what initial rating was for assignment for PTSD from September 1996 to February 2001, which it did by way of its rating decision of January 2010.  That rating decision did not cite or discuss the applicable rating criteria in effect from 1996 or reference the applicable evidence dating to September 1996 in assigning a 30 percent schedular evaluation for PTSD from September 19, 1996, and was not preceded by any actions for compliance with the duties to notify and assist the Veteran.  The pertinent rating criteria and evidence were initially referenced in a supplemental statement of the case provided to the Veteran in January 2010, albeit without acknowledgement therein that the rating criteria in effect as of September 1996 may be utilized for the rating of the Veteran's PTSD from September 1996 to the present, with the modified rating criteria effective on and after November 7, 1996, to be utilized only for the period on and after that date.  

Notice under the Veterans Claims Assistance Act (VCAA), as codified at 38 U.S.C.A. § 5103 did not precede the rating action or the SSOC of January 2010 and, in fact, was not furnished to the Veteran until the mailing of December 2011 correspondence from the RO to him.  This was not followed by the issuance of any further rating decision or other decisional document in order to cure the timing defect.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  

Remand for corrective actions is needed, and to that end, this portion of the appeal is REMANDED directly to the RO for the following actions:

1.  Obtain pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

2.  Readjudicate entitlement to the assignment of an initial rating for PTSD in excess of 30 percent from September 19, 1996, to October 21, 2007; in excess of 50 percent from October 22, 2007, to February 1, 2012; and in excess of 70 percent from February 2, 2012, on the basis of all of the evidence of record and all governing legal criteria.  For the entirety of the period from September 1996 to the present, consideration should be accorded the rating criteria in effect prior to November 7, 1996; the criteria that were made effective on November 7, 1996, are for application only for the period on and after the effective date of the changed rating criteria.  In other words, for example, if the criteria for a 50 percent evaluation as of January 1, 2007, is warranted under the criteria in effect before November 7, 1996, then the 50 percent rating should be assigned without regard to the rating criteria in effect as of January 1, 2007.  

3.  Readjudicate the issue of entitlement to a TDIU at any time during the rating period from September 19, 1996 through February 1, 2012.

4.  Thereafter, if less than the full benefit is assigned for any applicable period, provide to the Veteran a supplemental statement of the case and afford him a reasonable period in which to respond, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


